UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2014 Item 1. Report to Stockholders. Annual Report June 30, 2014 DSM Large Cap Growth Fund [DSMLX] DSM Global Growth Fund [DSMGX] DSM Small-Mid Cap Growth Fund [DSMMX] DSM Global Growth & Income Fund [DSMYX] TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 7 Performance 9 Schedules of Investments 13 Statements of Assets and Liabilities 23 Statements of Operations 25 Statements of Changes 27 Financial Highlights 31 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 46 Expense Example 47 Trustees and Executive Officers 50 Additional Information 53 Privacy Notice Inside Back Cover DSM Funds Dear Shareholder: DSM Large Cap Growth Fund During the twelve-month period from June 30, 2013 through June 30, 2014 (the “Period”), the Fund’s total return increased 25.19%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s two benchmarks, the Russell 1000 Growth Index and the S&P 500, increased 26.92% and 24.61% respectively. Performance Factors At June 30, 2014, the majority of the portfolio was invested in the consumer discretionary, health care and technology sectors with smaller weightings in the industrials, financials, materials and consumer staples sectors. The Fund’s underperformance versus the Russell 1000 Growth Total Return was primarily due to DSM’s selection of stocks in the industrials and energy sectors, as well as the Fund’s underweight in energy versus the benchmark.DSM’s stock selections in the consumer discretionary sector benefitted performance in the Period. The holdings which contributed most to the Fund’s performance during the Period were Tencent Holdings (instant messaging and electronic gaming); Celgene (specialty pharmaceuticals); Alexion Pharmaceuticals (specialty pharmaceuticals); Wynn Resorts (operator of casino resorts in the U.S. and Asia); and Las Vegas Sands (operator of casino resorts in the U.S. and Asia). The weakest contributors to the Fund’s performance during the Period were Intuitive Surgical (robotic surgery machines); Kinder Morgan (pipeline transportation and energy storage); Swatch Group (manufacturer of watches and watch components); Discovery Communications (non-fiction cable television programmer); and Safran (manufacturer of turbines and other aerospace equipment). DSM Global Growth Fund During the twelve-month period from June 30, 2013 through June 30, 2014 (the “Period”), the Fund’s total return increased 28.04%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World Index Net (MSCI ACWI Net) increased 22.95%. Performance Factors At June 30, 2014, the majority of the portfolio was invested in the consumer discretionary, technology, health care, industrials and financials sectors with smaller weightings in the consumer staples, materials and utilities sectors. 1 DSM Funds The Fund’s outperformance versus the MSCI All Country World Index Net was primarily the result of our stock selections in the consumer discretionary and health care sectors.Our underweight in energy versus the benchmark detracted from performance in the Period. The major contributors to the Fund’s return during the Period were Celgene (specialty pharmaceuticals); Tencent Holdings (instant messaging and electronic gaming platforms); Galaxy Entertainment Group and Sands China (operators of casino resorts in Asia); and Alexion Pharmaceuticals (specialty pharmaceuticals). The holdings which contributed least to the Fund’s performance during the Period were Intuitive Surgical (robotic surgery machines); Syngenta (crop protection products and seeds); Telekomunikasi Indonesia (Indonesian telecom operator); Infosys (IT consulting and software services); and Eurasia Drilling (oilfield services primarily in Russia). DSM Small-Mid Cap Growth Fund During the twelve-month period from June 30, 2013 through June 30, 2014 (the “Period”), the Fund’s total return increased 20.08%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the Russell 2500 Growth Index increased 26.26%. Performance Factors At June 30, 2014, the majority of the portfolio was invested in the technology, consumer discretionary, health care and financials sectors with smaller weightings in the consumer staples, materials, energy and industrials sectors. The Fund’s underperformance versus the Russell 2500 Growth Index was primarily the result of our overweight and stock selections in the consumer discretionary sector.Our selections in the technology and financials sectors benefitted performance in the Period. The holdings which contributed most to the Fund’s performance during the Period were Salix Pharmaceuticals (specialty pharmaceuticals); MGM China Holdings (operator of casino resorts in Asia); NPS Pharmaceuticals (specialty pharmaceuticals); YY Inc. (social communications platform operator); and B/E Aerospace (manufacturer of interior products for aircraft cabins). The holdings which contributed least to the Fund’s performance during the Period were Aegerion Pharmaceuticals (specialty pharmaceuticals); Dick’s Sporting Goods (sporting goods retailer); SouFun Holdings (operator of a real estate Internet portal in China); GNC Holdings (health and wellness chain store operator); and SodaStream (home beverage carbonation systems). 2 DSM Funds DSM Global Growth & Income Fund From the inception of the Fund on November 12, 2013 through June 30, 2014 (the “Period”), the Fund’s total return increased 6.97%.Over the same time frame, the “total return” (including reinvested dividends) of the Fund’s benchmark, the MSCI All Country World Index Net increased 10.23%. Performance Factors At June 30, 2014, the majority of the portfolio was invested in the consumer discretionary, health care, financials and industrials sectors with smaller weightings in the technology, materials and consumer staples sectors. The Fund’s underperformance versus the MSCI All Country World Index Net was primarily the result of our stock selections in the financials and industrials sectors.Our overweight and selections in health care versus the benchmark benefitted performance in the Period. The major contributors to the Fund’s return during the Period were Tencent Holdings (instant messaging and electronic gaming platforms); Time Warner (media and entertainment); Celgene (specialty pharmaceuticals); Hutchison Whampoa (diversified interests including ports, telecom and energy); and UCB SA (specialty pharmaceuticals). The holdings which contributed least to the Fund’s performance during the Period were Airbus Group (airplanes and aircraft components); Elekta (advanced medical products and surgical tools); IGM Financial (financial services); HSBC Holdings (international banking and financial services); and Kinder Morgan (pipeline transportation and energy storage). Economic and Market Outlook Our global economic outlook remains largely unchanged.We continue to expect global economic growth around 3.5% with the U.S. over 2%; Europe in the 0% to 1% range; Japan over 1%; and China in the 7% range.We remain concerned about the situation in the Ukraine, and the rapidly changing military balance in Iraq is adding uncertainty that was not apparent earlier this year.The ISIS militia may create instability to oil supplies, or at least to investor confidence, as they continue to expand their control through parts of Iraq. U.S. first quarter gross domestic product (GDP) growth was revised significantly lower to -2.9%, dismal compared to initial estimates that were “positive” and leading to hopes of GDP growth of 3% for 2014.Certainly the disappointing Q1 results raise some doubt about the economy’s underlying strength and put to rest any thought of a 3% GDP result for the year.Nevertheless, we think the last 3 DSM Funds three-quarters of the year may well average +2% growth.It is probable that the first quarter disappointment is largely an anomaly, as first quarter GDP results appear inconsistent with reported labor market and manufacturing statistics.However, although wage growth remains anemic, inflation concerns in the U.S. have recently increased.This puts the Federal Reserve in a difficult spot.The Federal Reserve’s goal is to create real income growth, but their tool is lower interest rates which mainly cause asset price appreciation.The fact remains that wage growth will be driven by economic growth, and that requires a pro-growth fiscal agenda from the leadership in Washington.Unfortunately Washington’s fiscal agenda is anti-growth and the economic results prove that every quarter.Certainly the Federal Reserve will be reluctant to raise interest rates given anemic income growth, but if inflation appears to be on the rise, they will be faced with a tough decision. In contrast, any discussion regarding rate hikes in Europe appears unlikely until economic growth ratchets upward decisively.Even German, and not surprisingly French, economic statistics have been softer than hoped for.Eurozone manufacturing indices were about as expected and indicate modest growth.Growth in excess of 2% for several sequential quarters is improbable until the back half of 2015 at the earliest.If that is the outcome, then low inflation and poor wage growth might cause an increased European Central Bank (ECB) emphasis on Quantitative Easing (QE).In contrast, we believe that discussions in Spain to reduce personal and corporate taxes, if adopted throughout Europe, would have much more potential to create economic growth than ongoing austerity and QE policies.The United Kingdom’s economy continues to expand with potential for 3% growth.Rates may begin rising in the United Kingdom within twelve months and of course there is the wild card of an election next year as well. Slow growth in Japan is the likely outcome for the foreseeable future, in part due to ongoing population decline, an elderly demographic trend and a culture that does not readily assimilate immigrants.This demographic reality is complicated by a rigid corporate structure that does not rationalize underperforming assets, including the use of large excess cash balances.Government tax reductions that might have spurred economic growth were offset with sales tax increases, which was unfortunate.The Japanese are focused on QE policies as a result, but as has been the outcome in Europe and the U.S., QE can raise asset prices or prevent deflation, but is unlikely to spur real economic growth. In our view, China’s current economic growth of approximately 7% is largely as expected.The property market receives widespread attention, and there is not much doubt that attitudes towards real estate investment have moderated.In 4 DSM Funds China, large down payments on first homes are required and there is no secondary market in mortgage-backed securities.The combination of these two factors make a large decline in the real estate market unlikely.In the meantime, the new government continues to move forward with reforms, possibly including deposit insurance, foreign exchange derivatives, foreign currency deposit rates and open-market interest rates.We continue to believe that only small “stimulus measures” will be taken by the central government. Portfolio Outlook The DSM Funds have been constructed based on our view of slow growth in the U.S., faster growth in the emerging markets and fractional growth in Europe.Our strategy continues to focus on investments in businesses that generate the majority of their revenue in North America and emerging markets. The portfolios continue to be focused on distinct global businesses that have been identified, and are continuously subject to analysis, by our eleven-member investment team, which was recently bolstered by the addition of Kenneth Yang as our ninth portfolio manager/analyst.In our opinion, the valuation of each of the DSM Funds continues to be attractive in the current slow growth economic environment and relative to the market.Additionally, the portfolios have remained characterized by strong balance sheets and significant free cash flow. Sincerely, Stephen Memishian Daniel Strickberger 5 DSM Funds Past performance is not a guarantee of future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Fund holdings and sector allocations are subject to change.Please see the Schedule of Investments in this report for a full listing of the Funds’ holdings. Mutual fund investing involves risk, including the possible loss of principal.The Funds may invest in foreign securities which involve greater volatility, political, economic and currency risks and differences in accounting methods.The Funds are non-diversified, meaning they may concentrate their assets in fewer individual holdings than a diversified fund.Therefore, the Funds are more exposed to individual stock volatility than a diversified fund.Investments in small and mid-size companies involve additional risks such as limited liquidity and greater volatility than large cap stocks.Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as a representative of the equity market in general.The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The MSCI ACWI Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI ACWI Net captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large + Mid+ Small Cap) and style segments.You cannot invest directly in an index.The Russell 2500 Growth Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 Index companies with higher price-to-book ratios and higher forecasted growth values.You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding noncash charges (e.g. depreciation) and interest expense to pretax income. Earnings growth is not a measure of a fund’s future performance. Must be preceded or accompanied by a prospectus. DSM Large Cap Growth Fund, DSM Global Growth Fund, DSM Global Growth & Income Fund and DSM Small-Mid Cap Growth Fund are distributed by Quasar Distributors, LLC. 6 DSM Funds SECTOR ALLOCATION at June 30, 2014 (Unaudited) DSM Large Cap Growth Fund Sector Allocation % of Net Assets Consumer Discretionary 33.1% Health Care 22.5% Information Technology 20.8% Industrials 8.1% Financials 6.7% Materials 4.7% Consumer Staples 3.0% Cash* 1.1% Net Assets 100.0% * Represents cash and assets in excess of other liabilities. DSM Global Growth Fund Sector Allocation % of Net Assets Consumer Discretionary 24.9% Information Technology 22.8% Health Care 16.4% Industrials 13.9% Financials 12.3% Consumer Staples 4.5% Materials 3.4% Utilities 1.8% Cash* -0.0% Net Assets 100.0% * Represents cash and liabilities in excess of other assets. 7 DSM Funds SECTOR ALLOCATION at June 30, 2014 (Unaudited) (Continued) DSM Small-Mid Cap Growth Fund Sector Allocation % of Net Assets Information Technology 29.3% Consumer Discretionary 27.5% Health Care 17.9% Financials 12.5% Consumer Staples 4.4% Materials 3.4% Energy 2.9% Industrials 2.4% Cash* -0.3% Net Assets 100.0% * Represents cash and liabilities in excess of other assets. DSM Global Growth & Income Fund Sector Allocation % of Net Assets Consumer Discretionary 27.8% Health Care 20.7% Financials 19.1% Industrials 14.4% Information Technology 9.0% Materials 6.9% Consumer Staples 2.5% Cash* -0.4% Net Assets 100.0% * Represents cash and liabilities in excess of other assets. 8 DSM Large Cap Growth Fund PERFORMANCE (Unaudited) VALUE OF $100,000 VS. RUSSELL 1000® GROWTH TOTAL RETURN INDEX AND S&P 500® TOTAL RETURN INDEX Average Annual Total Returns Since Inception 1 Year (8/28/09) DSM Large Cap Growth Fund (Institutional Class) 25.19% 16.87% Russell 1000® Growth Total Return Index 26.92% 17.58% S&P 500® Total Return Index 24.61% 16.68% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (877) 862-9555.An investment should not be made solely on returns.The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Russell 1000® Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe.It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot directly invest in these indexes. 9 DSM Global Growth Fund PERFORMANCE (Unaudited) (Continued) VALUE OF $100,000 VS. MSCI ALL COUNTRY WORLD INDEX NET Average Annual Total Returns Since Inception 1 Year (3/28/12) DSM Global Growth Fund (Institutional Class) 28.04% 16.15% MSCI All Country World Index Net 22.95% 14.32% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (877) 862-9555. An investment should not be made solely on returns. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The MSCI All Country World Index Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI All Country World Index Net captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large & Mid & Small Cap) and style segments. 10 DSM Small-Mid Cap Growth Fund PERFORMANCE (Unaudited) (Continued) VALUE OF $100,000 VS. RUSSELL 2500® GROWTH TOTAL RETURN INDEX Average Total Returns Since Inception 1 Year (5/9/13) DSM Small-Mid Cap Growth Fund (Institutional Class) 20.08% 19.01% Russell 2500® Growth Total Return Index 26.26% 23.27% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (877) 862-9555. An investment should not be made solely on returns. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The Russell 2500® Growth Total Return Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 Index companies with higher price-to-book ratios and higher forecasted growth values. 11 DSM Global Growth & Income Fund PERFORMANCE (Unaudited) (Continued) VALUE OF $100,000 VS. MSCI ALL COUNTRY WORLD INDEX NET Since Inception (11/12/13) DSM Global Growth & Income Fund (Institutional Class) 6.97% MSCI All Country World Index Net 10.23% The performance data quoted above represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The total returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling (877) 862-9555. An investment should not be made solely on returns. The Fund imposes a 1.00% redemption fee on shares held for less than 30 days from the day shares were purchased. The MSCI All Country World Index Net is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.The MSCI All Country World Index Net captures up to 99% of the developed and emerging investable market universe, covering over 8,000 securities in 45 countries across size (Large & Mid & Small Cap) and style segments. 12 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2014 Shares Fair Value COMMON STOCKS: 98.9% Aerospace & Defense: 8.1% Airbus Group NV – ADR $ Precision Castparts Corp. Safran SA – ADR Beverages: 3.0% Monster Beverage Corp.* Biotechnology: 18.0% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 6.7% BlackRock, Inc. Invesco, Ltd. Chemicals: 4.7% Monsanto Co. Health Care Equipment & Supplies: 2.5% Abbott Laboratories Hotels, Restaurants & Leisure: 13.7% Las Vegas Sands Corp. Starbucks Corp. Wynn Resorts, Ltd. Yum! Brands, Inc. Internet & Catalog Retail: 4.3% Priceline Group, Inc.* Internet Software & Services: 10.3% eBay, Inc.* Google, Inc. – Class A* Google, Inc. – Class C* Tencent Holdings, Ltd. – ADR IT Services: 10.5% Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Visa, Inc. – Class A Media: 8.8% Comcast Corp. – Class A Discovery Communications, Inc. – Class A* Time Warner, Inc. Multiline Retail: 1.8% Dollar General Corp.* Pharmaceuticals: 2.0% Perrigo Co. PLC Specialty Retail: 2.5% TJX Cos, Inc. Textiles, Apparel & Luxury Goods: 2.0% Swatch Group AG – ADR TOTAL COMMON STOCKS (Cost $123,756,250) The accompanying notes are an integral part of these financial statements. 13 DSM Large Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Continued) Shares Fair Value SHORT-TERM INVESTMENT: 1.2% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01%1 $ TOTAL SHORT-TERM INVESTMENT (Cost $1,825,495) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $125,581,745) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ ADRAmerican Depositary Receipt. PLC Public Limited Company. * Non-income producing security. 1 Annualized seven-day yield as of June 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 14 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2014 Shares Fair Value COMMON STOCKS: 100.0% Aerospace & Defense: 6.8% Airbus Group NV $ Safran SA Banks: 3.3% HDFC Bank, Ltd. – ADR Beverages: 2.5% Monster Beverage Corp.* Biotechnology: 14.9% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 6.8% BlackRock, Inc. Invesco, Ltd. Partners Group Holding AG Chemicals: 3.4% Monsanto Co. Electronic Equipment, Instruments & Components: 2.6% Hexagon AB – Class B Food & Staples Retailing: 2.0% Seven & I Holdings Co., Ltd. Gas Utilities: 1.8% China Resources Gas Group, Ltd. Hotels, Restaurants & Leisure: 11.9% Sands China, Ltd. Starbucks Corp. Wynn Macau, Ltd. Yum! Brands, Inc. Industrial Conglomerates: 5.3% Beijing Enterprises Holdings, Ltd. Hutchison Whampoa, Ltd. Insurance: 2.2% AMP, Ltd. Internet & Catalog Retail: 3.0% Priceline Group, Inc.* Internet Software & Services: 10.0% Google, Inc. – Class A* Google, Inc. – Class C* Tencent Holdings, Ltd. Yandex NV – Class A* IT Services: 9.2% Cap Gemini SA Cognizant Technology Solutions Corp. – Class A* MasterCard, Inc. – Class A Visa, Inc. – Class A Media: 2.6% Time Warner, Inc. Multiline Retail: 2.6% Next PLC Pharmaceuticals: 1.5% UCB SA The accompanying notes are an integral part of these financial statements. 15 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Continued) Shares Fair Value COMMON STOCKS: 100.0% (Continued) Professional Services: 1.8% DKSH Holding AG $ Semiconductors & Semiconductor Equipment: 1.0% NXP Semiconductors NV* Specialty Retail: 1.6% Chow Tai Fook Jewellery Group, Ltd. Textiles, Apparel & Luxury Goods: 3.2% LVMH Moet Hennessy Louis Vuitton SA Swatch Group AG TOTAL COMMON STOCKS (Cost $4,313,178) SHORT-TERM INVESTMENT: 0.8% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENT (Cost $39,713) TOTAL INVESTMENTS IN SECURITIES: 100.8% (Cost $4,352,891) Liabilities in Excess of Other Assets: (0.8)% ) TOTAL NET ASSETS: 100.0% $ ADR American Depositary Receipt. PLC Public Limited Company. * Non-income producing security. 1 Annualized seven-day yield as of June 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 16 DSM Global Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Continued) Percentage of Total Net Assets Portfolio Diversification United States 49.6% Hong Kong 12.5% France 9.6% Switzerland 6.2% Cayman Islands 5.7% India 3.3% Netherlands 3.2% United Kingdom 2.6% Sweden 2.5% Australia 2.2% Japan 2.0% Belgium 1.4% Liabilities in excess of other assets -0.8% TOTAL INVESTMENTS 100.0% The accompanying notes are an integral part of these financial statements. 17 DSM Small-Mid Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2014 Shares Fair Value COMMON STOCKS: 100.3% Aerospace & Defense: 2.4% Hexcel Corp.* $ Automobiles: 1.9% Harley-Davidson, Inc. Beverages: 2.2% Monster Beverage Corp.* Biotechnology: 8.0% Aegerion Pharmaceuticals, Inc.* NPS Pharmaceuticals, Inc.* Capital Markets: 12.5% Affiliated Managers Group, Inc.* Artisan Partners Asset Management, Inc. – Class A Julius Baer Group, Ltd. – ADR LPL Financial Holdings, Inc. Waddell & Reed Financial, Inc. – Class A Communications Equipment: 5.9% Aruba Networks, Inc.* F5 Networks, Inc.* Radware, Ltd.* Electronic Equipment, Instruments & Components: 3.4% IPG Photonics Corp.* Energy Equipment & Services: 2.9% Oceaneering International, Inc. Food & Staples Retailing: 2.2% Fresh Market, Inc.* Health Care Technology: 1.9% IMS Health Holdings, Inc.* Hotels, Restaurants & Leisure: 9.8% Bloomin’ Brands, Inc.* Cheesecake Factory, Inc. Home Inns & Hotels Management, Inc. – ADR* MGM China Holdings, Ltd. – ADR^ Internet Software & Services: 6.8% Yandex NV – Class A* YY, Inc. – ADR* IT Services: 6.1% EPAM Systems, Inc.* Syntel, Inc.* Media: 2.7% AMC Networks, Inc. – Class A* Metals & Mining: 3.4% Carpenter Technology Corp. Multiline Retail: 2.1% Dollar Tree, Inc.* The accompanying notes are an integral part of these financial statements. 18 DSM Small-Mid Cap Growth Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Continued) Shares Fair Value COMMON STOCKS: 100.3% (Continued) Pharmaceuticals: 8.0% Pacira Pharmaceuticals, Inc.* $ Salix Pharmaceuticals, Ltd.* Semiconductors & Semiconductor Equipment: 1.5% Altera Corp. Software: 5.6% Cadence Design Systems, Inc.* SolarWinds, Inc.* Specialty Retail: 7.8% Conn’s, Inc.* GNC Holdings, Inc. – Class A Ulta Salon Cosmetics & Fragrance, Inc.* Vitamin Shoppe, Inc.* Textiles, Apparel & Luxury Goods: 3.2% Movado Group, Inc. TOTAL COMMON STOCKS (Cost $5,289,709) SHORT-TERM INVESTMENT: 0.6% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENT (Cost $33,369) TOTAL INVESTMENTS IN SECURITIES: 100.9% (Cost $5,323,078) Liabilities in Excess of Other Assets: (0.9)% ) TOTAL NET ASSETS: 100.0% $ ADRAmerican Depositary Receipt. ^ Level 2 security.See Note 2A for more information. * Non-income producing security. 1 Annualized seven-day yield as of June 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 19 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at June 30, 2014 Shares Fair Value COMMON STOCKS: 100.4% Aerospace & Defense: 7.3% Airbus Group NV $ Safran SA Beverages: 2.5% Monster Beverage Corp.* Biotechnology: 17.0% Alexion Pharmaceuticals, Inc.* Biogen Idec, Inc.* Celgene Corp.* Regeneron Pharmaceuticals, Inc.* Capital Markets: 15.9% BlackRock, Inc. IGM Financial, Inc. Invesco, Ltd. Julius Baer Group, Ltd. Partners Group Holding AG Chemicals: 6.9% Monsanto Co. Syngenta AG Health Care Equipment & Supplies: 3.7% Abbott Laboratories Hotels, Restaurants & Leisure: 14.8% Sands China, Ltd. Starbucks Corp. Wynn Macau, Ltd. Yum! Brands, Inc. Industrial Conglomerates: 4.1% Hutchison Whampoa, Ltd. Insurance: 3.2% AMP, Ltd. Internet & Catalog Retail: 2.7% 98 Priceline Group, Inc.* Internet Software & Services: 3.5% Tencent Holdings, Ltd. IT Services: 5.5% Cap Gemini SA Cognizant Technology Solutions Corp. – Class A* Media: 3.8% Time Warner, Inc. Multiline Retail: 2.6% Next PLC Professional Services: 3.0% 54 SGS SA Textiles, Apparel & Luxury Goods: 3.9% LVMH Moet Hennessy Louis Vuitton SA Swatch Group AG TOTAL COMMON STOCKS (Cost $4,207,300) The accompanying notes are an integral part of these financial statements. 20 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Continued) Shares Fair Value SHORT-TERM INVESTMENT: 0.8% Invesco Short-Term Investment Trust Treasury Portfolio, 0.01%1 $ TOTAL SHORT-TERM INVESTMENT (Cost $34,849) TOTAL INVESTMENTS IN SECURITIES: 101.2% (Cost $4,242,149) Liabilities in Excess of Other Assets: (1.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. PLCPublic Limited Company. 1 Annualized seven-day yield as of June 30, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp. The accompanying notes are an integral part of these financial statements. 21 DSM Global Growth & Income Fund SCHEDULE OF INVESTMENTS at June 30, 2014 (Continued) Percentage of Total Net Assets Portfolio Diversification United States 50.7% Switzerland 13.6% France 12.2% Hong Kong 7.6% Cayman Islands 7.3% Canada 4.0% Australia 3.2% United Kingdom 2.6% Liabilities in excess of other assets -1.2% TOTAL INVESTMENTS 100.0% The accompanying notes are an integral part of these financial statements. 22 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2014 DSM Large Cap DSM Global Growth Fund Growth Fund ASSETS: Investments in securities, at value (Cost $125,581,745 and $4,352,891, respectively) $ $ Cash — Receivables: Dividends and interest receivable Due from adviser — Investments sold — Fund shares sold — Prepaid expenses and other assets Total assets LIABILITIES: Payables: Investment securities purchased — Investment advisory fees, net — Fund shares purchased — Printing and mailing fees Audit fees Fund accounting fees Administration fees Trustee fees Transfer agent fees Chief Compliance Officer fees Legal fees Custody fees Registration fees Shareholder servicing fees Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS: Paid-in capital $ $ Accumulated undistributed net investment income — Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 23 DSM Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2014 DSM Small-Mid DSM Global Cap Growth Growth & Income Fund Fund ASSETS: Investments in securities, at value (Cost $5,323,078 and $4,242,149, respectively) $ $ Foreign Currency (Cost $0 and $2,130, respectively) — Receivables: Dividends and interest receivable Due from adviser — Prepaid expenses and other assets Total assets LIABILITIES: Payables: Investment advisory fees, net — Printing and mailing fees Audit fees Fund accounting fees Administration fees Trustee fees Transfer agent fees Chief Compliance Officer fees Legal fees Custody fees Registration fees Shareholder servicing fees Other accrued expenses Total liabilities NET ASSETS $ $ COMPONENTS OF NET ASSETS: Paid-in capital $ $ Accumulated undistributed net investment income — Accumulated net realized gain (loss) on investments ) Net unrealized appreciation of investments Net assets $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 24 DSM Funds STATEMENTS OF OPERATIONS For the Year Ended June 30, 2014 DSM Large Cap DSM Global Growth Fund Growth Fund INVESTMENT INCOME: Income: Dividends (net of foreign withholding tax of $25,551 and $2,587, respectively) $ $ Interest 8 Total investment income Expenses: Investment advisory fees Administration fees Registration fees Transfer agent fees Fund accounting fees Audit fees Printing and mailing fees Chief Compliance Officer fees Legal fees Custodian fees Insurance fees Trustees fees Shareholder servicing fees Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) ) Net expenses Net investment income/(loss) ) REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS Net realized gain on investments and foreign currency Net change in unrealized appreciation of investments and foreign currency Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 25 DSM Funds STATEMENTS OF OPERATIONS For the Period Ended June 30, 2014 DSM Small-Mid DSM Global Cap Growth Growth & Income Fund Fund* INVESTMENT INCOME: Income: Dividends (net of foreign withholding tax of $192 and $4,706, respectively) $ $ Interest 11 9 Total investment income Expenses: Investment advisory fees Administration fees Registration fees — Transfer agent fees Fund accounting fees Audit fees Printing and mailing fees — Chief Compliance Officer fees Legal fees Custodian fees Insurance fees — Trustees fees Shareholder servicing fees Miscellaneous expenses Total expenses Less: Expenses waived or reimbursed ) ) Net expenses Net investment income/(loss) ) REALIZED & UNREALIZED GAIN/LOSS ON INVESTMENTS Net realized gain (loss) on investments and foreign currency ) Net change in unrealized appreciation of investments and foreign currency Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ $ * Fund commenced operations on November 12, 2013. The accompanying notes are an integral part of these financial statements. 26 DSM Large Cap Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, 2014 June 30, 2013 INCREASE/DECREASE IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From net realized gain on investments ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net increase in net assets resulting from capital share transactions (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $
